DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 , 15 – 18, 20, and 23 are pending.

Allowable Subject Matter
Claims 1 – 12 , 15 – 18, 20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 8 and 23 are allowed because Applicant has amended independent claim 1 to include subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.

Claims 9 – 12, 15 – 18, and 20 are allowed because the prior art of record fails to teach or suggest alone or in combination wherein the contextual activity requirements are environmental conditions that, when satisfied, initiate data replication on the computing device, wherein the environmental conditions are an environmental location, elevation of the computing device, proximity of the computing device to a cliff, temperature of the computing device, and acceleration metrics of the computing device reaching a threshold level of downward acceleration, as required by independent claims 9 and 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches monitoring elevation, temperature, and acceleration of the computing device, but does not teach monitoring the proximity of the computing device to a cliff, as required by independent claims 9 and 15.
Claims 10 – 12, 16 – 18, and 20 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 9 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181               

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181